Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
	A copy of the reference JP 2015-172166, which was cited by Applicants on the information disclosure statement, filed on 12/9/19, was not included and the reference was lined through.  However, this reference has been cited by the Examiner on the attached PTO-892 form and a copy of this reference is included with this Office action and has been considered.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Duan et al. (TW 201835304).  The English language equivalent US 2020/0083460 will be .
Claim 1: Duan et al. teaches organic electroluminescent devices which are comprised of an anode, an organic layer comprising an emitting layer, and a cathode.  The emitting layer of said devices is comprised of (i) a host material which is an exciplex prepared by mixing (a) an electron donor material and (b) an electron acceptor material, (ii) an auxiliary host material, and (iii) a fluorescent dye (paragraphs 0006-0007).  The emission layers taught by Duan et al. are comprised of at least a first compound, a second compound, a third compound, and a fourth compound.  Specific examples of each of electron donor material, the electron accepting material, and the auxiliary host material are taught in paragraphs 0015-0019.  At least compounds D-5 through D-8 of Duan et al. satisfy all of the structural limitations of the third compound of Formula 3 of claim 1.  As applied to Formula 3, compound D-8 (as one example) has variables R31-R38 are equal to hydrogen, variable X31 equal to N(R39) with variable R39 equal to a group represented by *-(L31)a31-A31 where variable L31 is a m-phenylene group, variable a31 is equal to 2, and variable A31 is equal to an unsubstituted carbazolyl group.  At least compounds A-6 through A-15, A-17, A-18, A-19, A-22 through A-26, A-28, and A-29 satisfy all of the structural limitations of the second compound of Formula 2 of claim 1.  As applied to Formula 2, (as one example), compound A-7 has variables a21, a22, and a23 equal to 1, variables L21, L22, and L23 equal to m-phenylene, and variables R21, R22, and R23 equal to phenyl.  Compound T-99 satisfies all of the structural limitations of the first compound of Formula 1 of claim 1.  As applied to Formula 1, compound T-99 has variable k12 equal to 2, variable k11 equal to 1, variable k11 is equal to 2, variable 5-k11-k12 equal to 1, variable R11 equal to phenyl, and variable A11 satisfies Formula 10 with variables R101-R108 equal to hydrogen.
While Duan et al. does not exemplify a device where the combination of the first, second, and third organic compounds each satisfy formulae 1-3, respectively, it would have been obvious to one having ordinary skill in the art to have prepared a device wherein the emission layer comprises a compound satisfying Formula 1 of claim 1, a compound satisfying Formula 2 of claim 1, and a compound satisfying Formula 3 of claim 1 given the overall teachings of Duan et al.  Duan et al. teaches that alternative embodiments include those where the electron donor material is replaced by any one of donor materials D-1 through D-9, the electron acceptor material is replaced by any one of acceptor materials A-1 through A-35, and the thermally 
Claim 2: In compound T-99, variable k12 is equal to 2, and variable k11 is equal to 1, thereby satisfying claim 2.
Claim 3: Compound T-99 of Duan et al. satisfies formula 1-58 of claim 3 with variables A11a and A11b being equal to a group satisfying Formula 10 of claim 1 and variable R11a being equal to phenyl.
Claim 5: Variable R11 in compound T-99 of Duan et al. is equal to phenyl, which is a group recited in the Markush group in claim 5.
Claims 7 and 8: Variables L21-L23 in compound D-8 (as one example) are equal to phenyl groups, thereby satisfying claims 7 and 8.
Claim 9: For claim 9, compound A-7 can be assigned differently according to Formula 2 and satisfy the limitations of Formula 7-2 of claim 1.  Specifically, in compound A-7, variables a21 through a23 are equal to zero, and variables R21-R23 are equal to Formula 7-2 with variables R71-R73 and R75 equal to hydrogen, and variable Y71 equal to a phenyl group.
Claim 10: In compound D-8, variable X31 is N(R39), thereby satisfying claim 10.
Claims 11 and 12: At least compound D-8 also satisfies the limitations of claims 11 and 12 as recited in claim 1 above. 
Claim 13: Compound D-8 of Duan et al. satisfies formula 8-1 of claim 13 with variables R81-R88 equal to hydrogen, thereby satisfying claim 13.
31-R38 equal to hydrogen, variable a31 equal to 2, variable L31 equal to m-phenylene, and variable A31 equal to an unsubstituted carbazole group.
Claims 16 and 17: Compound T-99 of Duan et al. is a TADF emitter which has an emission wavelength between 450-550 nm, thereby satisfying claims 16 and 17.1
Claim 19: All of the exemplified devices of Duan et al. include a hole transport region and an electron transport region which satisfies the limitations of claim 19 (paragraph 0048).
Claim 20: While not explicitly taught by Duan et al., the preparation of devices in which the organic light-emitting elements are driven by a thin-film transistor connected to one of the electrodes is at once envisaged by one of ordinary skill in the art.2

Allowable Subject Matter
Claims 4, 6, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Only compound T-99 may be applied to Formula 1 of claim 1.  Regarding claim 4, compound T-99 does not have any groups R103 and/or R103 and R106, which are required in compounds represented by Formulae 10-1 and 10-2 of claim 4.  Regarding claim 6, variable R11 in compound T-99 is phenyl, and no teaching, suggestion or motivation to remove the phenyl group in T-99 with hydrogen is provided by Duan et al.  Last, the devices taught by Duan et al. differ from the device claimed by Applicants as Duan et al. includes a fluorescent emitter, which is not included in the emitting layers claimed by Applicants.  The devices taught by Duan et al. would therefore not necessarily emit delayed fluorescence.  The emission in the devices of Duan et al. stem from the fluorescent dye.  Moreover, all of the chromaticity coordinates in the device examples represent colors which are outside those having an emission wavelength range of between about 450-550 nm as required by claim 18.  Device example 13, which employed T-99 has a chromaticity coordinate of 0.49,0.50, which constitutes a red-emitting device which emits light above 550 nm.

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form. Baek et al. (US 2020/0185616), while more closely related to Applicants invention than Duan et al. above, cannot be used to reject any of the instantly filed claims.  Baek et al. teaches organic light emitting diodes where the emission layer includes a first host, a first delayed fluorescent dopant, and a second delayed fluorescent dopant.  The second delayed fluorescent dopant satisfies chemical formulae 1 or 2 as taught in paragraph 0096.  These compounds are closely related to Applicants first compound of claim 1, but differ in that there is a phenylene linkage between the cyanopyridine moiety (when present) and the carbazole moiety (when present).  This can be seen in example 3 of Baek et al. where compound A-26 is employed as the second delayed fluorescent dopant.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 As evidenced in Table 1 of Liu et al. (ACS Appl. Mater Interfaces 2015, 7, 18930-18936).
        2 See US 2012/0080681 which teaches that OLED displays typically include an OLED and a TFT switching or driving the OLED (paragraph 0006).  This represents one of a large amount of prior art literature recognizing that the features recited in claim 20 are well known.